

113 SRES 261 ATS: Designating the week beginning September 23, 2013, as “National Historically Black Colleges and Universities Week”.
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 261IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Mr. Graham (for himself, Mrs. Hagan, Mr. Coons, Mr. Cochran, Mr. Isakson, Ms. Landrieu, Mr. Casey, Mr. Pryor, Ms. Mikulski, Mr. Durbin, Mr. Blunt, Mrs. Murray, Mr. Alexander, Mr. Burr, Mr. Boozman, Mr. Nelson, Mr. Murphy, Mr. Kaine, Mr. Cardin, Mrs. Feinstein, Mr. Coburn, Mr. Grassley, and Mr. Sessions) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September 23, 2013, as National Historically Black Colleges and Universities Week.Whereas there are 106 historically Black colleges and
			 universities in the United States;Whereas historically Black colleges and universities
			 provide the quality education essential to full participation in a complex,
			 highly technological society;Whereas historically Black colleges and universities have
			 a rich heritage and have played a prominent role in the history of the United
			 States;Whereas historically Black colleges and universities allow
			 talented and diverse students, many of whom represent underserved populations,
			 to attain their full potential through higher education; andWhereas the achievements and goals of historically Black
			 colleges and universities are deserving of national recognition: Now,
			 therefore, be itThat the Senate—(1)designates the
			 week beginning September 23, 2013, as National
			 Historically Black Colleges and Universities Week; and(2)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 historically Black colleges and universities in the United States.